Title: To James Madison from William C. C. Claiborne, 2 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


2 October 1804, New Orleans. Acknowledges JM’s 30 Aug. 1804 letter enclosing his commission as governor of Orleans Territory. Asks JM to tell the president how sensible of the honor he is and that he will strive to merit continuance of the president’s confidence.
“On this morning the Oaths of Office was administered to me, by Mr. Pitot Mayor of this City, and a Copy of a short Address which I made on the occasion is herewith enclosed.
“I shall in the course of four or five days issue a Proclamation convening the Legislative Council, and will do every thing in my power to organize the Government with Dispatch.
“Neither of the Judges have yet arrived; Colo. Kirbey I learn has been ill at Fort Stoddert, but is now on the recovery; Mr. Brown the Secretary is at Natchez, and does not propose adventuring into New Orleans, until about the close of this Month; I think this a wise precaution, for the City is not yet free from that dreadful Scourge, the Yellow fever.”
